                      Case 1:20-cv-05879-JPC Document 27 Filed 05/27/21 Page 1 of 2




                                                                                          

JAMES E. JOHNSON                             THE CITY OF NEW YORK                              LADONNA S. SANDFORD
Corporation Counsel                                                                                          Senior Counsel
                                            LAW DEPARTMENT                                           Phone: (212) 356-3156
                                                                                                        Fax: (212) 356-3509
                                                100 CHURCH STREET                              Email: lsandfor@law.nyc.gov
                                                NEW YORK, NY 10007

                                                                             May 27, 2021

        BY ECF
        The Honorable Robert W. Lehrburger
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street, Room 1960
        New York, New York 10007

                          Re:   Surujpaul Ramlogan v. Joseph Caputo, et al.,
                                20 CV 5879 (JPC)(RWL)
        Your Honor:
                I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
        of New York, and the attorney assigned to the above-referenced matter, representing Defendants,
        City of New York and Joseph Caputo (“Defendants”). The parties write to respectfully request
        that the settlement conference currently scheduled for June 10, 2021, be adjourned sine die. This
        is the parties’ third request for an adjournment of the settlement conference, the two previous
        requests have been granted.

                 Plaintiff has alleged significant physical injuries, including “depressed, comminuted
        fracture of the right anterior maxillary wall; a mildly inferiorly depressed orbital floor fracture,
        with likely infraorbital canal involvement; and pnuemocephalus in the right seller region of his
        skull; and periorbital edema.” See Docket Entry No. 1, at ¶ 34. However, to date Defendants are
        still awaiting receipt of medical records from four of the six medical providers for which
        Plaintiff has provided medical releases. An adjournment of this conference would permit
        necessary discovery and an exchange of information that would make the conference more
        fruitful. Specifically, the records from Plaintiff’s medical providers. Additionally, Defendants are
        still awaiting a settlement demand from Plaintiff.

                 Accordingly, the parties respectfully request that the Court adjourn the settlement
        conference currently scheduled for June 10, 2021, sine die, and grant the parties leave to file a
        letter requesting a settlement conference at a later date when it would be more productive. Thank
        you for your consideration in this matter.

                                                             Respectfully submitted,
                                                             ________________________
                                                             LADONNA S. SANDFORD
       Case 1:20-cv-05879-JPC Document 27 Filed 05/27/21 Page 2 of 2




cc:   BY ECF
      ALAN D. LEVINE, ESQ.
      Attorney for Plaintiff


        %DVHG RQ WKH UHSUHVHQWDWLRQV LQ WKLV OHWWHU WKH FXUUHQWO\VFKHGXOHG
        VHWWOHPHQWFRQIHUHQFHLVDGMRXUQHGVLQHGLH7KHSDUWLHVVKDOODSSULVH
        WKH&RXUWDWWKHVRRQHVWWKH\EHOLHYHLWZRXOGEHSURGXFWLYHWRVFKHGXOH
        DVHWWOHPHQWFRQIHUHQFH,QGHWHUPLQLQJZKHQWRFRQWDFWWKH&RXUWWKH
        SDUWLHV VKRXOG NHHS LQ PLQG WKDW WKHUH PD\ EH DQ DSSUR[LPDWH WZR
        PRQWKV EHWZHHQ WKH WLPH WKH\ UHTXHVW WKH FRQIHUHQFH DQG WKH DFWXDO
        FRQIHUHQFH




                         




                                            2
